ACCEPTED
                                                                                               12-14-00331-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                TYLER, TEXAS
                                                                                         2/12/2015 12:51:17 PM
                                                                                                  CATHY LUSK
                                                                                                        CLERK



                                NO. t2-t4-00331-CR
                                                                             FILED IN
STATE OF TEXAS                            $           IN THE          12th COURT OF APPEALS
                                                                           TYLER, TEXAS
                                          $                           2/12/2015 12:51:17 PM
VS.                                       s           12TH COURT           CATHY S. LUSK
                                          $                                    Clerk
JAY TONY RACKLEY                          $           OF APPEALS




TO THE HONORABLE JUSTTCES OF SAID COURT:

      Now comes JAY TONY RACKLEY, Appellant in the above styled and

numbered cause, and moves this Court        to grant an extension of time to file
appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.      This case is on appeal from the 392ND Judicial District Court of

HENDERSON County, Texas.

      2.      The case below was styled the STATE oF TEXAS vs. JAy                  roNy
RACKLEY, and numbered B-20,700.

      3.      Appellant was convicted of SEXUAL ASSAULT oF CHILD.

      4.      Appellant was assessed a sentence of 15 YEARS TDCJID on 9- Ig-14.

      5.      Notice of appeal was given on 11-6-14.

      6.      The clerk's record was filed on   1-   17-15; the reporter's record was filed

on 12-2-14.
      7   .    The appellate brief is presently due on February 16,2015.

      8.       Appellant requests an extension of time of 30 days from the present

date, i.e. March 16,2015.

      9.       No extension to file the brief has been received in this cause.

      10.      Defendant is currently ncarcerated.

      1   1.   Appellant relies on the following facts as good cause for the requested

extension:

      Counsel has had numerous contested family law cases as well as numerous

criminal law matters, including several 1't degree felony cases that have been set

for hearings within the last 30 days which have required Counsel to be out of the

office in Court on those matters and unable to spend the amount of time required in

preparing Appellant' s brief.

      WHBREFORE, PRBMISBS CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.




                                          Resp   ectfully submitted,

                                          JAME,S MILLS
                                          PO Box 159
                                          Chandler, Texas 75758
                                          Tel: (903) 849-3965
                                          Fax: (903) 849-4577
                                        State Bar No. 00784608
                                       Attorney for JAY TONY RACKLEY
                                        Email : millsandmills@yahoo. com




                       CERTIFICATE OF SERVICE

     This is to certiSr that on February 12, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Henderson County, by fax to 903-675-6196.
STATE OF TEXAS                               $
                                             s
COUNTY OF HENDERSON                          s


                                       AFFIDAVIT

        BEFORE ME, the undersigned authority, on this day personally appeared

James   Mills, who after being duly sworn stated:

        "I   am the attorney for the appellant in the above numbered and

        entitled cause.   I   have read the foregoing Motion To Extend Time to

        File Appellant's Brief and swear that all of the allegations of fact

        contained therein are true and correct."




                                           6-m-es   Mills



        suBSCRIBED AND swoRN To BEFoRE ME
                                                                      y'eJ'u"'   /a '2015'
                                                                 'n
to certiff which witness my hand and seal of office.




                                                    Public, State of Texas